NOTE: This order is nonprecedential
United States Court of AppeaIs
for the Federa1Circuit
IN RE VICOR CORPORATION,
Petitioner. 4
Misce11aneous Docket No. 120
On Petition for Writ of Mandamus to the United
States District Court for the Eastern District of Texas in
case no. 11-CV-OO54, Judge Michae1 H. Schneider.
ON PETITION
ORDER
Vicor Corporation (Vicor) submits a petition for a writ
of mandamus to direct the United States District Court
for the Eastern District of Texas to vacate its order deny-
ing Vicor’s motion to transfer venue, and to direct the
Texas district court to transfer the case to the United
States District Court for the District of Massachusetts.
Upon consideration thereof,
IT ls ORDERED THAT:

IN RE VICOR CORP.
2
SynQor, Inc. is directed to respond no later than Apri1
2, 2012.
FoR THE CoURT
l"|AR 1 2 2012
/s/ J an Horba1y
Date
J an Horbaly
Clerk .`
cc: Robert E. Hillman, Esq.
Thomas D. Rein, Esq.
C1erk, United States District Court for the Eastern
District of Texas
324 l
Fl D
U.8. COURT 0lI?§PPEALS FOR
THE FEDERAL C[RCUIT
I"lAR 1 2 ZU12
JANHOBBA\.¥
C|.E|K